DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leandro Arechederra on 01/06/2022.

The application has been amended as follows: 
In the Claims:
In Claim 1, Line 6:  the recitation of “generating an excitation signal” has been amended to read –generating an electrical excitation signal—

Claim 19, Lines 5-6: the recitation of “generate an excitation signal” has been amended to read –generate an electrical excitation signal—

Claim 28, Line 8: the recitation of “generating an excitation signal” has been amended to read –generating an electrical excitation signal--

Claims 16 and 22 are cancelled
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 19, and 28, as amended that claims recite a fracture monitoring device system wherein interrogation devices are activated using an electrical excitation signal which triggers the interrogation devices to be powered and being sending responding signals.  While fracture investigating sensors which are remotely powered are known (see Kamal, 2015/0285948) which can include electrical powering by induction elements or fluid powered via piezoelectric elements, such features are not in line with the claim as using the carrier fluid as a conducting feature into the fractures.  Making such a modification to the powering system would require substantial redesign to the power elements of the sensors as well as the powering tool and wellbore fluid system and would likewise require an improper degree of hindsight reasoning.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER J SEBESTA/               Primary Examiner, Art Unit 3676